Title: To James Madison from David Bailie Warden, 18 October 1809
From: Warden, David Bailie
To: Madison, James


Sir,
Paris, 18 october, 1809
I am almost ashamed to address you again on the subject of my continuance here as Consul and agent of Prize Causes, but my anxiety prompts me to it. With General Armstrongs’ advice, I had proposed to embark for Washington, on board the vessel which carries this, charged with his dispatches and communications, but the arrival of the Wasp has destroyed my project, and prevented me from having the honor of being personally known to you. I still flatter myself, that you will be pleased to nominate, and recommend me to the Senate as Consul for Paris. I shall labor to be as useful as possible to you, and to the Government. All other pursuits shall yield to my duties in this respect. General Armstrong promises to write to you in my behalf. I am now much occupied with the business of Prize-Causes, being charged with the defense of several Vessels and their Cargoes. The intention of the Emperor with regard to those that have not infringed the laws of blockade, is yet unknown. Much will depend on the success, or failure of the projects he has formed. It is suspected that all those vessels, whose destination was for England, or that have been visited by her vessels of war, will be condemned by the Council of Prizes, if that Court is permitted to decide upon them. This, however, depends on the Emperors’ Will. His arrival in Paris is daily expected. I am, Sir, with great respect, your very obedient, and humble Servant,
David Bailie Warden
